Citation Nr: 1205540	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  09-45 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder.



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.      

The merits of the claim for service connection for a back disorder will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 2005 rating decision most recently denied service connection for a back disorder.

2.  The evidence received since the July 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder.



CONCLUSION OF LAW

1.  The July 2005 rating decision, which denied service connection for a back disorder, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received subsequent to the July 2005 rating decision is new and material, and the claim for service connection for a back disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the decision below, the Board has reopened the Veteran's claim for service connection for a back disorder.  Accordingly, regardless of whether the notice and assistance requirements have been met regarding the claim, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.




Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3) , 3.309(a). 

The Board observes that the Veteran's claim for service connection for a back disorder was previously considered and denied by the RO in rating decisions dated in July 1975, July 2002, September 2003, October 2004, and July 2005.  In the most recent rating decision, the RO considered the Veteran's statements and VA treatment records.  It was noted that the claim had been previously denied because he was not shown to have a back disorder or injury that was incurred in service.  Although the VA medical records did document treatment for a backache, there was no evidence showing that the disorder was related to his period of service.  Therefore, the RO denied reopening the claim.  

The Veteran was notified of the July 2005 rating decision and of his appellate rights, but he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no additional evidence received within one year of that rating decision.  Thus, the provisions of 38 C.F.R. § 3.156(b) do not apply, and the July 2005 rating decision became final.  See 38 C.F.R. § 20.1103.

In November 2008, the Veteran essentially requested that his claim for service connection for a back disorder be reopened.  The December 2008 rating decision now on appeal denied the Veteran's claim on the basis that new and material evidence had not been submitted.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The language of 38 C.F.R. § 3.156(a)  creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The evidence associated with the claims file subsequent to the July 2005 rating decision includes copies of the Veteran's service treatment records, VA medical records, private medical records, a VA examination report, and a March 2009 private medical opinion, as well as well as the appellant's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the July 2005 Board decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a back disorder.  The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds the March 2009 private medical opinion to be material.  In this regard, the private physician opined that the Veteran's current chronic low pain was related to his experiences during his military service. The Board must generally presume the credibility of newly submitted evidence. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a back disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened, and to this extent only, granted.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran was afforded VA examination in September 2009 in connection with his claim for service connection for a back disorder.  The examiner reviewed the claims file and performed a physical examination after which he diagnosed the Veteran with bulging discs at L4-5 and L5-S1 and degenerative joint disease of the lumbar spine.  However, he opined that the disorder is not likely due to the Veteran's active military service based on the lack of evidence confirming a back injury in service.  In particular, the examiner noted that the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a back disorder.

The Board notes that the Veteran is competent to report his experience and symptoms in service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137   (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

Moreover, the examiner did not discuss the fact that the Veteran complained of back pain during an April 1975 VA examination, which would have been only six months after his separation from service.  Specifically, the Veteran indicated that he had fallen in service and injured his back, and he reported having back pain since 1973.  A physical examination at that time did reveal mild lumbar spine tenderness of the paravertebral muscles.  

It would have been helpful if the September 2009 VA examiner had specifically addressed the Veteran's lay assertions and the April 1975 VA examination report in rendering his opinion, as well as explain how bulging discs and degenerative joint disease generally present or develop in most cases.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of the Veteran's back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claims folder to the September 2009 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any back disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should be noted that the Veteran has asserted that he injured his back service.  He is considered competent to attest to factual matters of which he had first-hand knowledge, including symptomatology capable of lay observation.  The examiner should also note that the Veteran did complain of back pain approximately six months after service during an April 1975 VA examination.

The examiner should then opine as to whether it is at least as likely as not that the Veteran currently has a back disorder that is related to his military service.  

In rendering his or her opinion, the examiner should address the Veteran's lay assertions and the April 1975 VA examination report.  He or she should also discuss the causes of bulging discs and degenerative joint disease and explain how such disorders generally develop and present in most cases.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  The RO should ensure that there has been compliance with the directives of this remand and conduct any other development that may be indicated.   

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


